LINE OF CREDIT AGREEMENT

 

This Line of Credit Agreement (this “Agreement”) dated as of February 2, 2009,
is between Pipeline Data Inc., a Delaware corporation (the “Borrower”), and
Pipeline Holdings, LLC, a Delaware limited liability company (the “Lender”).

 

 

The Borrower and the Lender hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01      Definitions. The terms hereinafter defined in this Article I
shall have the respective meanings specified for all purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:

 

“Advances” shall mean the money received from each request for funds on the Line
of Credit Commitment by the Borrower.

 

“Agreement” means this Line of Credit Agreement as the same may from time to
time be amended and supplemented.

 

 

“Acquired Assets” has that meaning as is set forth in Section 2.06.

 

 

“Borrower” means Pipeline Data Inc., a Delaware corporation.

 

“Collateral” means the assets owned by the Borrower which are pledged to the
Borrower under this Agreement as described in Section 4.01.

 

 

“Debt” means any and all indebtedness of the Borrower.

 

 

“Event of Default” means any of the events described in Section 7.01.

 

“Indebtedness” means all obligations for the payment of money, including,
without limitation, money borrowed and all capitalized lease rentals which in
accordance with Generally Accepted Accounting Principles should be classified
upon the Borrower’s balance sheet as liabilities, and in any event including,
without limitation, liabilities secured by any mortgage, pledge, security
interest or lien existing on property owned or acquired subject to such
mortgage, pledge, security interest or lien, whether or not the liability
secured thereby shall have been assumed.

 

 

“Interest Payment Date” means the first day of each calendar month.

 

 

“Lender” means Pipeline Holdings, LLC, a Delaware limited liability company.

 

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, including any conditional sale or other title retention
agreement, any lease in the nature thereof and any agreement to give any
security interest.

 

 

“Line of Credit Commitment” means Fifteen Million Dollars ($15,000,000).

 

 

--------------------------------------------------------------------------------

“Person” means and includes any natural person, corporation, partnership,
general partnership, limited liability company, joint venture, association,
trust, bank, business trust or other organization, whether or not legal
entities, and governments, agencies and political subdivisions thereof.

 

“Subsidiary” means a corporation or limited liability company in which the
Borrower owns a majority of the outstanding shares, either voting or non-voting,
or common or preferred stock, or otherwise has control of the entity.

 

 

“Warrants” has that meaning as is set forth in Section 3.01.

 

Section 1.02      Other Definitional Provisions. References to Sections shall be
to Sections of this Agreement unless otherwise specifically provided. Any of the
terms defined in Section 1.01 may, unless the context otherwise requires, be
used in the singular or plural depending upon the reference.

 

ARTICLE II

ADVANCES

 

Section 2.01      Limitation on Advances. Subject to and upon the terms and
conditions herein set forth, the aggregate Advances made by the Lender to the
Borrower from time to time will not exceed the Line of Credit Commitment. The
Borrower may not borrow, repay and reborrow under the Line of Credit Commitment.

 

 

Section 2.02

Making the Advances. Advances are subject to the following conditions:

 

 

(a)

Advances shall be solely for the purposes set forth in Section 2.06;

 

 

(b)

Each Advance shall be a minimum of One Million Dollars ($1,000,000);

 

(c)          The Borrower shall provide the Lender with a Notice of Intent to
Draw in substantially the form attached hereto as Exhibit A at least forty-five
(45) days prior to taking an Advance against the Line of Credit Commitment;

 

(d)         Each Advance shall be represented by a promissory note in a
commercially reasonable form as requested by Lender;

 

 

(e)

Each Advance shall be secured as contemplated in Article IV;

 

 

(d)

Each Advance shall bear interest as set forth in Section 2.03; and

 

 

(e)

All Advances must be taken prior to January 31, 2012.

 

Section 2.03      Interest on Advances. Each Advance shall bear interest at the
rate of twelve percent (12%) per annum. On each Interest Payment Date the
Borrower shall pay interest on accrued on the principal amount of each Advance
outstanding during the calendar month immediately preceding such Interest
Payment Date.

 

Section 2.04      Repayment. All outstanding principal amounts and accrued, but
unpaid interest, shall be due and payable in full on or before September 30,
2012.

 

Section 2.05      Prepayments. The Borrower may prepay any principal amount of
any Advance in whole or in part at any time without penalty.

 

 

2

 



 

--------------------------------------------------------------------------------

 

Section 2.06      Use of Proceeds. The proceeds of Advances under this Agreement
shall be used by the Borrower solely to fund the acquisition of businesses (the
“Acquired Assets”) as identified by the Borrower and approved by the Lender;
provided, however, that each such acquisition shall be made via a newly-formed
Subsidiary of the Borrower formed solely for the purpose of such acquisition and
which shall be a bankruptcy-remote special purpose entity.

 

ARTICLE III

WARRANTS

 

Section 3.01      Issuance of Warrants. Concurrent with each Advance, the
Borrower shall issue warrants to the Lender for the issuance upon demand of one
share of the Series B Convertible Preferred Stock of the Borrower for each $3.00
taken in such Advance (the “Demand Warrants”). The Demand Warrants shall have
the same rights and obligations as the Shares purchased pursuant to that certain
Stock Purchase Agreement dated as of the date hereof between the Borrower and
the Lender (the “SPA”) and that certain Certificate of Designation, Preferences
and Rights of Series B Convertible Preferred Stock of Pipeline Data Inc.
applicable to the Shares purchased pursuant to the SPA (the “Designation”). For
purposes of dividends, liquidation preferences, voting rights and all other
rights and obligations of the Series B Convertible Preferred Stock issuable upon
exercise of the Demand Warrants, the Demand Warrants shall be deemed exercised
upon issuance and shall be deemed to have the same Original Issue Price and
Conversion Price as those Shares purchased pursuant to the SPA as adjusted
pursuant to the Designation.

 

Section 3.02      Reduction in Warrants Upon Prepayment. In the event the
Borrower prepays the principal amount of any Advance within nine (9) months of
the date such Advance was made, then the Demand Warrants issued in connection
with such Advance (or, if exercised or converted, the applicable Series B
Preferred Stock or Common Stock issued in connection therewith) shall be
automatically adjusted such that, for each $6.00 of principal prepayment, the
Demand Warrants shall lose the right to convert into one share of the Series B
Convertible Preferred Stock; provided, however, (i) that the Borrower may not
use the proceeds of any Advance to prepay, in whole or in part, any other
Advance, and (ii) the amount of any reduction in Demand Warrants attributable to
a prepayment of principal shall not exceed fifty percent (50%) of the Warrants
issued in connection with any such Advance that is prepaid.

 

ARTICLE IV

SECURITY

 

Section 4.01      Security Interest and Obligations Secured. The Borrower shall
grant the Lender a security interest (the “Security Interest”) in all Acquired
Assets and the equity interests in all Subsidiaries formed as contemplated in
Section 2.06, and all proceeds and products of all the foregoing as may be
defined and/or used in Article 9 of the Uniform Commercial Code as adopted and
in effect in the State of New York at the date of this Agreement (hereinafter
referred to as the “Collateral”), in order to secure the performance of any and
all obligations or covenants of the Borrower arising under or created by this
Agreement for the benefit of the Lender. The Borrower shall enter into a
commercially reasonable form of security agreement in connection with each
Advance to reflect the foregoing.

 

ARTICLE V

CONDITIONS OF LENDING

 

The obligations of the Lender to make Advances hereunder is subject to the
satisfaction of the following conditions and any others separately imposed by
the Lender:

 

 

3

 



 

--------------------------------------------------------------------------------

Section 5.01.     Conditions Precedent to All Advances. The Borrower
acknowledges and agrees the obligation of the Lender to make an Advance
(including the initial Advance) shall be subject to the further conditions
precedent that on the date of such Advance, the following statements shall be
true:

 

(a)          The representations and warranties contained in Section 6.01 are
correct on and as of the date of such Advance; and

 

(b)         No event has occurred and is continuing, or would result from such
Advance, which constitutes or would constitute an Event of Default or potential
Event of Default.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

Section 6.01.     Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Lender, as follows:

 

(a)         The Borrower is a corporation duly organized and validly existing
under the laws of the State of Delaware, is in good standing therein and is duly
qualified to do business in all places where such qualification is necessary.
The Borrower can legally and validly execute this Agreement and all related
agreements and documents which constitute legal and binding obligations of the
parties hereto, enforceable against them in accordance with their respective
terms.

 

(b)        No event has occurred and is continuing which constitutes an Event of
Default or potential Event of Default under this Agreement or any related
agreement to which Borrower is a party. No such default will result from the
execution, delivery, or performance of this Agreement or any other document
executed and delivered to the Borrower in connection therewith.

 

(c)         The Borrower need not obtain the consent of, or provide notice to,
any creditor for the execution, delivery, or performance of this Agreement or
any other document executed in connection with this Agreement.

 

(d)        There are no actions, proceedings, or claims pending or threatened
which might have a materially adverse effect upon the assets or financial
condition or business of the Borrower or impair any of their abilities to
perform their obligations under, or affect the validity or enforceability of
this Agreement or any other document.

 

(e)         As of each Advance, the Collateral securing the Borrower’s
obligations under this Agreement shall be free and clear of all liens, security
interests and other encumbrances, and that the Borrower shall have good and
marketable title to the Collateral except for those liens, security interests
and other encumbrances are permitted by the Lender.

 

(f)         All information furnished by the Borrower to the Borrower in
connection with this Agreement or any other document is and shall remain true
and accurate in all material respects and does not and will not omit to state
any material fact, and all financial information furnished by the Borrower shall
fairly and accurately present, in all material respects, the financial condition
of the Borrower.

 

ARTICLE VII

EVENTS OF DEFAULT

 

Section 7.01.     Events of Default. If one or more of the following events
(“Events of Default”) shall occur, the Borrower shall be entitled to the
remedies set forth in Section 7.02:

 

 

4

 



 

--------------------------------------------------------------------------------

 

(a)         The Borrower shall default in any payment of principal or interest
due hereunder or under any note when the same shall become due and payable
(whether at a stated payment date, by acceleration or otherwise).

 

(b)        Any material adverse change shall occur in the business or financial
condition of the Borrower or any Subsidiary which would cause the Lender to
reasonably believe that the ability of the Borrower to make payments on the
notes is/are or will be impaired.

 

(c)         The Borrower shall default in a material respect the observance or
performance of any other covenant or provision of any note, this Agreement, or
any other document or instrument executed and delivered to the Lender by the
Borrower, and such default shall continue for a period of ten (10) days after
the Borrower has knowledge thereof.

 

(d)        Any representation, warranty, or statement of the Borrower in this
Agreement, any note, or any other document executed and delivered to the Lender
by the Borrower shall prove to have been materially incorrect, incomplete, or
misleading at the time it was made or repeated.

 

(e)         Any Indebtedness of the Borrower becomes due prior to its stated
maturity or prior to its regularly scheduled date of payment.

 

(f)         The Borrower shall become insolvent or generally fail to pay, or
admit in writing its inability to pay, its debts as they become due or make a
general assignment for the benefit of its creditors, or shall institute any
proceeding in bankruptcy, receivership, reorganization, arrangement, insolvency,
dissolution, or liquidation, or shall have instituted against it any such
proceeding which is not dismissed within forty-five (45) days.

 

(g)        Any governmental authority or court shall take any action which
materially adversely affects the Borrower’s condition or ability to conduct its
business or to perform its obligations under this Agreement, any note, or any
document executed in connection therewith, if such action is not stayed, set
aside, modified, or rescinded within forty-five (45) days after the occurrence
thereof.

 

Section 7.02.     Default Remedies. If any Event of Default shall occur, the
Lender may, by notice to the Borrower, terminate this Agreement. In addition, at
the option of the Lender, all amounts advanced hereunder shall become
immediately due and payable, all without presentment, demand of payment,
protest, or notice of any kind, all of which are expressly waived by the
Borrower. Furthermore, if any event specified in Section 7.01(f) occurs, the
obligations of the Lender hereunder shall automatically terminate, and all
amounts payable hereunder by the Borrower which would otherwise be due after the
occurrence of such event shall become immediately due and payable without notice
to the Borrower. In the event that the Borrower’s obligations hereunder and
under the notes are accelerated, the interest rate applicable to the principal
then outstanding shall be the lesser of eighteen percent (18%) per annum or the
maximum rate of interest permitted by law.

 

ARTICLE VIII

GENERAL

 

Section 8.01   Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York. Each party hereby
irrevocably submits to the

 

 

5

 



 

--------------------------------------------------------------------------------

exclusive jurisdiction of the state and federal courts sitting in the New York
City, borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

Section 8.02      Counterparts. This Agreement and any amendments hereto may be
executed and delivered in one or more counterparts, and by the different parties
hereto in separate counterparts, each of which when executed shall be deemed to
be an original, but all of which taken together shall constitute one and the
same agreement, and shall become effective when counterparts have been signed by
each party hereto and delivered to the other parties hereto, it being understood
that all parties need not sign the same counterpart. In the event that any
signature to this Agreement or any amendment hereto is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof. At the request of
any party each other party shall promptly re-execute an original form of this
Agreement or any amendment hereto and deliver the same to the other party. No
party hereto shall raise the use of a facsimile machine or e-mail delivery of a
“.pdf” format data file to deliver a signature to this Agreement or any
amendment hereto or the fact that such signature was transmitted or communicated
through the use of a facsimile machine or e-mail delivery of a “.pdf” format
data file as a defense to the formation or enforceability of a contract, and
each party hereto forever waives any such defense.

 

Section 8.03      Headings. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

Section 8.04      Severability. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

 

Section 8.05      Entire Agreement; Amendments. This Agreement supersedes all
other prior oral or written agreements between the Lender, the Borrower, its
Subsidiaries, their affiliates and Persons acting on their behalf with respect
to the matters discussed herein, and this Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Borrower nor the Lender makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended, modified or supplemented other than by an
instrument in writing signed by the Borrower and the Lender.

 

Section 8.06      Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile

 

 

6

 



 

--------------------------------------------------------------------------------

(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

If to the Borrower:

 

Pipeline Data, Inc.

1515 Hancock Street

Suite 301

Quincy, MA 02169

 

Attention:

Chief Executive Officer

 

 

With a copy, which shall not constitute notice, to:

 

Sheila G. Corvino, Esq.

811 Dorset West Road

Dorset, VT 05251

 

Facsimile:

802-867-2468

 

 

If to the Lender

 

 

Pipeline Holdings, LLC

One North Clematis Street, Suite 300

West Palm Beach, Florida 33401

Attn: Daniel K. Nenadovic, President

 

Section 8.07      Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns. The Borrower shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Lender, including
by merger or consolidation, such consent not to be unreasonably withheld.

 

Section 8.08      No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

Section 8.09      Further Assurances. Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

Section 8.10      No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

Section 8.11      Interpretative Matters. Unless the context otherwise requires,
(i) all references to Sections, Schedules, Appendices or Exhibits are to
Sections, Schedules, Appendices or Exhibits contained in or attached to this
Agreement, (b) each accounting term not otherwise defined in this

 

 

7

 



 

--------------------------------------------------------------------------------

Agreement has the meaning assigned to it in accordance with GAAP, (c) words in
the singular or plural include the singular and plural and pronouns stated in
either the masculine, the feminine or neuter gender shall include the masculine,
feminine and neuter, (d) the words “hereof,” “herein” and words of similar
effect shall reference this Agreement in its entirety, and (e) the use of the
word “including” in this Agreement shall be by way of example rather than
limitation. All references herein to “dollars” or “$” shall mean the lawful
money of the United States of America.

 

* * * * * *

 

 

8

 



 

--------------------------------------------------------------------------------

The parties have signed this Agreement effective as of the date first written
above.

 

BORROWER:

 

PIPELINE DATA, INC.

 

By: /s/ MacAllister Smith

Name: MacAllister Smith

Title: Chief Executive Officer

 

Lender:

 

PIPELINE HOLDINGS, LLC,

a Delaware limited liability company

 

By its Manager:

 

COMVEST PIPELINE HOLDINGS, LLC,

a Delaware limited liability company

 

 

By:

COMVEST INVESTMENT PARTNERS III, L.P.,

its Sole Member

 

 

By:

ComVest Partners III, LLC,

 

its General Partner

 

 

 

By: /s/ Daniel Nenadovic

 

Name: Daniel Nenadovic

Title: Managing Director and Partner

Signature Page to Line of Credit Agreement

 

--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF INTENT TO DRAW

 

Pipeline Holdings, LLC

Attn:

 

Re:

Advance Against Line of Credit.

Ladies and Gentlemen:

Pipeline Data, Inc., a Delaware corporation (the “Borrower”), hereby gives
notice that it intends to take an Advance in the amount of
$                                             against that certain Fifteen
Million Dollar ($15,000,000) line of credit established pursuant to that certain
Line of Credit Agreement dated January ___, 2009. Said Advance is for the
acquisition of                                                              ,
which is anticipated to close on .

 

 

Very truly yours,

 

 

PIPELINE DATA, INC.

 

 

 

By:

 

Print Name:

 

Print Title:

 

 

{JA431095;5}

 

 